Citation Nr: 1443113	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned at an April 2012 videoconference hearing, and a transcript of the hearing is of record.

This case was previously before the Board in February 2014, at which time the issues currently on appeal were remanded for additional development.

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that while the Veteran's scoliosis preexisted military service, it cannot be ascertained that his lumbar spine disability was not clearly and unmistakably not aggravated during active service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral knee disability is not related to, or aggravated by, any injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was aggravated during military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  A bilateral knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by any injury, disease, or event in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in a letter dated September 2008.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in June 2009 and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder became intermittently symptomatic during service.  Rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529 (1996).

Lumbar Spine Disability

The Veteran contends that he has a lumbar spine disability as a result of active service.  Specifically, the Veteran has stated that although he has had scoliosis since before he entered service, his active service aggravated the condition. 

The Veteran's October 1986 entrance examination does not show any notations of back problems, low back issues, or any back pain.  

The Veteran's service medical records show that he was treated for lower back strain starting the first week of December 1986, as a result of landing on his back on a tree root during grass drills.  The treating provider noted that the Veteran had functional/mild scoliosis and a leg length discrepancy (based on X-rays taken), with the left leg being shorter than the right one.  The examiner also reported that the Veteran was well until the injury occurred, and had no history of back pain.  The Veteran was hospitalized for about a week for lumbosacral strain.  Further review of the service medical records shows several notes which stated that the Veteran denied a history of back pain.  Records between December 1986 and February 1987 show that the Veteran sought medical assistance for low back pain repeatedly. 

In March 1987, in his eleventh week of training, the medical standards board evaluated the Veteran for low back pain, which it considered episodic through basic training and episodic in the past, and recommended that the Veteran be discharged for mild levoscoliosis to the left.  

Although no lumbar spine disability was reported on entrance examination, the Veteran's March 1987 medical board report resulted in a diagnosis of scoliosis, a congenital condition.  That diagnosis was determined to have existed prior to entry into service and to not have been aggravated by service.

With regard to his lumbar scoliosis, the Board finds that the service medical records and subsequent medical records provide clear and unmistakable evidence that scoliosis pre-existed the Veteran's entrance to service.  Therefore, the Veteran is not entitled to a presumption of soundness under 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).

Having shown that the Veteran is not entitled to a presumption of soundness as to lumbar scoliosis resulting from a leg length discrepancy, the next step of the inquiry is to determine whether the Veteran's pre-existing scoliosis was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b) (2013).

The Veteran's brief period of active service includes a report of a specific injury of falling on his back on a tree root during drills, and that injury precipitated many visits to sick call for lower back problems, eventually resulting in the Veteran being medically discharged.  

Post-service medical treatment records show that the Veteran has been diagnosed with, and treated for, degenerative joint disease of the back.  He has received injections for his low back pain and taken pain medications for the condition.

A December 1987 note from the Veteran's private physician stated that the Veteran was diagnosed with scoliosis and a leg discrepancy in or around 1984, but did not come back for any treatment until June/July 1987 with complaints of back pains. 

An April 2009 letter from the Veteran's private physician stated that the Veteran's low back pain was associated with scoliosis, but may have been aggravated by the Veteran's active duty injury.  

Social Security Administration records show that the Veteran has been in receipt of disability benefits for adjustment disorder with depressed mood, chronic cervical and lumbar sprain/myositis with radiculopathy in the lower extremities, and scoliosis since January 1989.  The medical records upon which that decision was based have been associated with the claims file and reviewed by the Board.

A June 2009 VA examination found that the Veteran's low back disability was the result of arthritis and scoliosis, and that the two conditions were not related to the Veteran's service injury.  The examiner also opined that the Veteran's arthritis and scoliosis did not result from wearing a shoe with a different height heel. 

At an April 2014 VA examination, the examiner opined that the Veteran's back condition was not caused by, the result of, or aggravated by active service, including spasmodic torticollis, because the Veteran had back problems since at least 1984, and those back problems had simply increased over the years.  The examiner also noted that there was evidence of significant injuries after service and the ability to do heavy work after leaving service.  The examiner opined that there was evidence in the record that the Veteran aggravated his back while in service, but nothing to indicate that aggravation was permanent, as the Veteran had periods of being pain-free after service.  

At the April 2012 hearing, the Veteran stated that he played multiple sports in high school and did not experience any low back problems, or any problems due to scoliosis.  The Veteran's spouse, who knew him in high school, testified to the same.  The Veteran also testified that his back problems began when he fell on his back on a tree root while doing drills in active service.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent multiple VA and private examinations.  The VA examiners opined that while the Veteran had a lumbar spine disability, it was less likely than not that it was incurred in or caused or aggravated by active service.  The Board finds that the VA examiners' opinions regarding the Veteran's diagnosis have lower probative value, as none of them adequately account for the Veteran's reported lay accounts of the onset of his symptoms and for his reports of continuity of symptomology.  The Board finds that the examiners' opinions are less persuasive.

The April 2009 private examiner found that the Veteran's low back pain was associated with his scoliosis, but may have been aggravated by the Veteran's active duty injury.  The evidence from the service medical records shows that the Veteran experienced a lower back injury in service and was treated for it repeatedly, and was eventually discharged for lower back problems.  The Veteran and his spouse have testified, and the Veteran and his spouse submitted multiple statements stating that the Veteran's lower back problems started in active service, that he had no lower back issues before active service, and that he was able to play multiple sports in high school without any lower back issues or pain.  A private physician noted that scoliosis was detected in 1984, but that the Veteran was not treated for that condition until 1987, after separating from service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a lumbar spine disability is at least in equipoise.  There is clear and unmistakable evidence that scoliosis pre-existed entrance to service.  There is evidence showing that it is at least as likely as not that the lumbar spine disability increased in severity during service due to an injury during service.  The Board is unable to find clear and unmistakable evidence that the back disability was not aggravated during service.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for aggravation of lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral knee disability

The Veteran asserts that he has a bilateral knee disability as a result of active service.  Specifically, the Veteran has reported that he was given an elevated boot while in active service once it was discovered that his left leg was a quarter inch shorter than his right leg.  

The Veteran's October 1986 entrance examination does not show any notations of any knee problems, knee issues, or any knee pain.  

Although no knee disability was reported on entrance examination, the Veteran's service medical records show a diagnosis of leg length discrepancy, a congenital condition.  The diagnosis was determined to have existed prior to entry into service.  Therefore, with regard to his leg length discrepancy, the Board finds that the service medical records provide clear and unmistakable evidence that the Veteran's leg length discrepancy pre-existed his service.  Therefore, the Veteran is not entitled to a presumption of soundness under 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).

Having shown that the Veteran is not entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran's pre-existing leg length discrepancy was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b) (2013).

A review of the Veteran's service medical records does not show any complaints of or treatment for knee pain.  The Veteran was diagnosed with a shorter left leg while in active service, and prescribed an elevated boot to remedy the condition.  The Veteran has related that he stopped wearing the elevated boot after a couple of months because it caused him pain and discomfort in his back, neck, and scrotum.  The Veteran's does not appear to have been provided a separation examination of the knees before he was medically discharged for scoliosis in March 1987.

The Veteran's private medical records show that he was prescribed a quarter inch shoe lift in 1989.  One of the medical records, a January 1997 note, stated that the Veteran injured his left knee playing football in high school, had the knee in extension for some time, and underwent physical rehabilitation for it, but that the knee continued to trouble him due to a possible torn meniscus.  The Veteran's left knee was found to be more stable than his then-asymptomatic right knee.  In 1998, he underwent a partial right knee replacement for pain which started a few months before the August 1998 right knee surgery, and was diagnosed with torn posterolateral menisci.  The Veteran has stated that the knee replacement did not alleviate his knee pain, and that he experienced pain in the left knee as well. 

At the June 2009 VA examination, the examiner diagnosed degenerative joint disease and arthritis.  The examiner opined that the Veteran had scoliosis and severe arthritis that caused his knee pain.  The examiner found that scoliosis was a congenital condition that was not related to service; and that degenerative joint disease and arthritis were not the result of wearing a shoe with a quarter-inch higher heel on the left leg.

At the April 2012 hearing, both the Veteran and his spouse testified that the Veteran's gait changed once he stopped wearing the elevated boot or the shoe insert, which occurred once he left active service and that his gait had worsened over the years.  

At a March 2014 VA examination, the examiner opined that the Veteran's bilateral knee disability, diagnosed as arthritis, was not caused or aggravated by the Veteran's active service, including due to spasmodic torticollis.  The examiner stated that there was no chronic knee condition mentioned in the service medical records, and that the Veteran's scoliosis and leg length discrepancy existed prior to service.  The examiner related that while it was possible that the Veteran's altered gait resulting from the leg length discrepancy played a role in his knee problems, that altered gait was ultimately due to a non-service connected condition.  The examiner also stated that it was likely that the Veteran's morbid obesity played a great role in his current knee condition. 

In a July 2014 statement, the Veteran related that he did not have a diagnosis of leg length discrepancy until he was in active service, that it actually was a misdiagnosis, and that the elevated shoe caused him a great deal of pain and altered his gait permanently.

The Board acknowledges that the Veteran is competent to report that he first experienced bilateral knee pain while in active service, and that he has continued to experience symptoms of bilateral knee pain since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a bilateral knee disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

However, although the Veteran contends that he has a bilateral knee disability that is related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed bilateral knee disability because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a bilateral knee disability because the evidence does not show complaints of or treatment for bilateral knee disability symptoms in service, or after separation from service until the late 1990s.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding his bilateral knee disability being related to service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his bilateral knee disability, and the statement of his family members, are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's bilateral knee disability, which attribute the back disability to factors unrelated to service such as the Veteran's weight and his congenital condition of one of his legs being shorter than the other.  The Board notes that the private medical records appear to attribute the Veteran's left knee disability to a high school football injury, and do not tie any issues with either one of his knees to any service-related injuries. 

In sum, the Veteran denied seeking treatment for a bilateral knee disability several years after separating from active service. The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral knee disability.  The Board finds that the March 2014 VA examiner's opinion is the most probative opinion of record and establishes that the Veteran's bilateral knee disability is not etiologically related to, or the result of, any injury during active service.  Rather, the bilateral knee disability was attributed to nonservice-related factors.  No nexus between the Veteran's bilateral knee disability and any injury in active service has been established by competent evidence or continuity of symptomatology.  No currently diagnosed bilateral knee disability is shown to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2013).  While one examiner suggested that some knee pain was the result of scoliosis, pain alone is not a disability.  The examiner also attributed knee pain to arthritis.  The Board finds that the arthritis is not service-connected.  While scoliosis might cause knee pain, any resulting pain from that disability, to include pain radiating into the legs, would be properly rated as part of the back disability and does not constitute an independent knee disability to be rated or service-connected.

The Board finds that the evidence of record clearly and unmistakably shows that the Veteran's leg length discrepancy preexisted military service and clearly and unmistakably did not undergo a permanent increase in the underlying severity during active service, and that the Veteran's currently diagnosed bilateral knee disability is not related to his active service.  The preponderance of the evidence is against a finding that any bilateral knee disability is related to service or is due to or aggravated by any service-connected disability.  Therefore, service connection for a bilateral knee disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of a lumbar spine disability is granted.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran contends that he has a cervical spine disability as a result of active service, to include as secondary to service-connected spasmodic torticollis.  The Veteran asserts that the uncontrollable neck ticks which began in service caused the current additional disability of the cervical spine that the Veteran experiences.

At a March 2014 VA examination, the examiner stated that the Veteran's neck disability was not documented in his service medical records, as he was noted to have mostly back problems while in active service.  The examiner also reported that he saw no record of spasmodic torticollis in the Veteran's service medical records, and was unclear how the previous examiner reached the conclusion as to the Veteran's spasmodic torticollis being service-connected.  

The Board finds that that examination report is incomplete.  Contrary to the Board's January 2014 remand directives, the VA examiner did not provide an opinion as to whether the Veteran's service-connected spasmodic torticollis of the neck may have caused or aggravated the cervical neck disability.  Therefore, the Board concludes that the development conducted does not adequately comply with the directives of the January 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current cervical spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a medical doctor examiner who has not previous examined him to determine the nature and etiology of any cervical spine disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide answers to the following questions, and provide a rationale for the opinions:

(a)  Diagnose all disabilities of the cervical spine.

(b)  For each current disability of the cervical spine that is a congenital defect, such as scoliosis, address whether there was additional disability superimposed upon that defect during service.  The opinion should consider all pertinent evidence, including the Veteran's in-service treatment for low back pain.  Also state whether or not the disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

(c)  For each disability of the cervical spine that is not a congenital defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:  (i) had onset in service or is otherwise related to service, to include any complaints noted in the service medical records; (ii) was caused by the service-connected spasmodic torticollis; or (iii) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected spasmodic torticollis.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


